PER CURIAM.
The claimant, William W. Gardner, appeals from a final order of the Unemployment Appeals Commission dismissing his appeal as untimely. We affirm.
Section 443.151(4)(b)(4), Florida Statutes (2004), provides:
The parties must be notified promptly of the referee’s decision. The referee’s decision is final unless further review is initiated under paragraph (c) within 20 days after the date of mailing notice of the decision to the party’s last known *1240address or, in lieu of mailing, within 20 days after the delivery of notice.
In the instant case, the appeals referee’s decision was mailed to the claimant on April 2, 2004. The claimant did not file his appeal until June 9, 2004, sixty-eight days after the decision had been mailed. Further, when the Unemployment Appeals Commission gave the claimant an opportunity to show cause why the appeal was untimely, he did not provide a reason. Accordingly, the Unemployment Appeals Commission’s final order dismissing the claimant’s appeal as untimely is affirmed.
Affirmed.